Citation Nr: 0307840	
Decision Date: 04/24/03    Archive Date: 04/30/03

DOCKET NO.  02-21 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.	Entitlement to service connection for colitis, including 
as secondary to herbicide exposure.  

2.	Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
acute or subacute peripheral neuropathy, including as 
secondary to herbicide exposure.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Y. McLeod, Associate Counsel


INTRODUCTION

The veteran had active service from August 1966 to August 
1969.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a January 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California, which denied the veteran's claim of entitlement 
to service connection for colitis, including as secondary to 
herbicide exposure.  The RO also determined in its January 
2002 rating decision that the veteran had not submitted new 
and material evidence to reopen his claim of entitlement to 
service connection for acute or subacute peripheral 
neuropathy, including its being claimed as secondary to 
herbicide exposure.  The veteran filed a timely notice of 
disagreement and the RO subsequently provided a statement of 
the case (SOC).  In November 2002 the veteran perfected his 
appeal, and the issues were subsequently certified to the 
Board.  


REMAND

In a March 2003, the Board received a statement from the 
veteran in which he requested a videoconference hearing 
before a Veterans Law Judge.  Therefore, the Board finds that 
this matter should be REMANDED to schedule the veteran for a 
videoconference hearing before a Veterans Law Judge, as 
requested.  

Accordingly, the matter on appeal is remanded for the 
following action:

1.  The RO should schedule the requested 
hearing for the veteran.  

2.  After the development above has been 
completed to the extent possible, the RO 
should review the record to ensure that it 
is adequate for appellate review, 
including whether the claims file contains 
the required documentation showing 
compliance with the Veterans Claims 
Assistance Act (VCAA) of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  See 
Quartuccio v. Principi, 16 Vet. App. 183, 
186-87 (2002).   

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




__________________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2002).




